 


109 HR 3124 RH: Delaware Water Gap National Recreation Area Natural Gas Pipeline Enlargement Act
U.S. House of Representatives
2005-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 184 
109th CONGRESS 1st Session 
H. R. 3124 
[Report No. 109–334] 
IN THE HOUSE OF REPRESENTATIVES 
 
June 29, 2005 
Mr. Sherwood introduced the following bill; which was referred to the Committee on Resources 
 
 
December 12, 2005 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on June 29, 2005 
 
A BILL 
To authorize the Secretary of the Interior to allow the Columbia Gas Transmission Corporation to increase the diameter of a natural gas pipeline located in the Delaware Water Gap National Recreation Area. 
 
 
1.Short titleThis Act may be cited as the Delaware Water Gap National Recreation Area Natural Gas Pipeline Enlargement Act. 
2.DefinitionsIn this Act: 
(1)CorporationThe term Corporation means the Columbia Gas Transmission Corporation. 
(2)PipelineThe term pipeline means that portion of the pipeline of the Corporation numbered 1278 that is— 
(A)located in the Recreation Area; and 
(B)situated on 2 tracts designated by the Corporation as ROW No. 16405 and No. 16413. 
(3)Recreation areaThe term Recreation Area means the Delaware Water Gap National Recreation Area in the Commonwealth of Pennsylvania. 
(4)SecretaryThe term Secretary means the Secretary of the Interior. 
(5)SuperintendentThe term Superintendent means the Superintendent of the Recreation Area. 
3.Easement for expanded natural gas pipeline 
(a)In generalThe Secretary may enter into an agreement with the Corporation to grant to the Corporation, an easement to enlarge the diameter of the pipeline from 14 inches to not more than 20 inches. 
(b)Terms and conditionsThe easement authorized under subsection (a) shall— 
(1)be consistent with— 
(A)the recreational values of the Recreation Area; and 
(B)protection of the resources of the Recreation Area; 
(2)include provisions for the protection of resources in the Recreation Area that ensure that only the minimum and necessary amount of disturbance, as determined by the Secretary, shall occur during the construction or maintenance of the enlarged pipeline; 
(3)be consistent with the laws (including regulations) and policies applicable to units of the National Park System; and 
(4)be subject to any other terms and conditions that the Secretary determines to be necessary. 
(c)Permits 
(1)In generalThe Superintendent may issue a permit to the Corporation for the use of the Recreation Area in accordance with subsection (b) for the temporary construction and staging areas required for the construction of the enlarged pipeline. 
(2)Prior to issuanceThe easement authorized under subsection (a) and the permit authorized under paragraph (1) shall require that before the Superintendent issues a permit for any clearing or construction, the Corporation shall— 
(A)consult with the Superintendent; 
(B)identify natural and cultural resources of the Recreation Area that may be damaged or lost because of the clearing or construction; and 
(C)submit to the Superintendent for approval a restoration and mitigation plan that— 
(i)describes how the land subject to the easement will be maintained; and 
(ii)includes a schedule for, and description of, the specific activities to be carried out by the Corporation to mitigate the damages or losses to, or restore, the natural and cultural resources of the Recreation Area identified under subparagraph (B). 
(d)Pipeline replacement requirementsThe enlargement of the pipeline authorized under subsection (a) shall be considered to meet the pipeline replacement requirements required by the Research and Special Programs Administration of the Department of Transportation (CPF No. 1–2002–1004–H). 
(e)FERC consultationThe Corporation shall comply with all other requirements for certification by the Federal Energy Regulatory Commission that are necessary to permit the increase in pipeline size. 
(f)LimitationThe Secretary shall not grant any additional increases in the diameter of, or easements for, the pipeline within the boundary of the Recreation Area after the date of enactment of this Act. 
(g)Effect on right-of-Way easementNothing in this Act increases the 50-foot right-of-way easement for the pipeline. 
(h)PenaltiesOn request of the Secretary, the Attorney General may bring a civil action against the Corporation in United States district court to recover damages and response costs under Public Law 101–337 (16 U.S.C. 19jj et seq.) or any other applicable law if— 
(1)the Corporation— 
(A)violates a provision of— 
(i)an easement authorized under subsection (a); or 
(ii)a permit issued under subsection (c); or 
(B)fails to submit or timely implement a restoration and mitigation plan approved under subsection (c)(3); and 
(2)the violation or failure destroys, results in the loss of, or injures any park system resource (as defined in section 1 of Public Law 101–337 (16 U.S.C. 19jj)). 
 
 
December 12, 2005 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
